Exhibit 10.6.7

[Employee]

Notice of Restricted Stock Unit Grant

 

Participant:

[Participant Name]

Company:

First American Financial Corporation

Notice:

You have been granted the following Restricted Stock Units in accordance with
the terms of the Plan and the Restricted Stock Unit Award Agreement attached
hereto.

Type of Award:

Restricted Stock Units

Plan:

First American Financial Corporation 2010 Incentive Compensation Plan

Grant:

Date of Grant:  [Grant Date]

Number of Shares Underlying Bonus Restricted Stock Units:  [Number of shares
Granted]

Number of Shares Underlying Other Restricted Stock Units:  [Number of shares
Granted]

Period of Restriction:

The Restricted Stock Units shall be subject to a Period of Restriction.  Subject
to the terms of the Plan and this Agreement, the Period of Restriction shall
commence on the Date of Grant and shall lapse on the date listed in the “Lapse
Date” column below.  Such a lapse of the Period of Restriction shall apply to
that percentage of Shares underlying the Restricted Stock Units set forth below
opposite each such Lapse Date.

 

 

Lapse Date

Percentage of Shares as to

Which Period of Restriction Lapses

Date of Grant + 1 year

25%

Date of Grant + 2 years

25%

Date of Grant + 3 years

25%

Date of Grant + 4 years

25%

 

Rejection:

If you wish to accept this Restricted Stock Unit Award, please access Fidelity
NetBenefits® at www.netbenefits.com/firstamerican and follow the steps outlined
under the “Accept Grant” link at any time within forty-five (45) days after the
Date of Grant.  If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this
Restricted Stock Unit Award.




 

--------------------------------------------------------------------------------

 

[Employee]

Restricted Stock Unit Award Agreement

 

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Date of Grant set forth in the Notice of Restricted Stock Unit Grant attached
hereto (the “Grant Notice”), is made between First American Financial
Corporation (the “Company”) and the Participant set forth in the Grant
Notice.  The Grant Notice is included in and made part of this Agreement.

 

1.

Definitions.

Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the Plan.

For purposes of this Agreement, “Cause,” shall be defined as: (i) embezzlement,
theft or misappropriation by the Participant of any property of any of the
Company or its Affiliates; (ii) the Participant’s willful breach of any
fiduciary duty to the Company or its Affiliates; (iii) the Participant’s willful
failure or refusal to comply with laws or regulations applicable to the Company
or its Affiliates and their businesses or the policies of the Company and its
Affiliates governing the conduct of its employees or directors; (iv) commission
by the Participant of a felony or of any crime involving moral turpitude, fraud
or misrepresentation; (v) the Participant’s refusal to perform the Participant’s
job duties or to perform reasonable specific directives of the Participant’s
supervisor or designee, or the senior officers or Board of Directors of the
Company; or (vi) any gross negligence or willful misconduct of the Participant
resulting in loss to the Company or its Affiliates, or damage to the reputation
of the Company or its Affiliates.

 

2.

Grant of the Restricted Stock Units.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of common stock of the Company, par value $.00001
per share (“Shares”), set forth in the Grant Notice (the “Restricted Stock
Units”).

 

3.

Dividend Equivalents.

Each Restricted Stock Unit shall accrue Dividend Equivalents with respect to
dividends that would otherwise be paid on the Share underlying such Restricted
Stock Unit during the period from the Date of Grant to the date such Share is
delivered in accordance with Section 6.  Any such Dividend Equivalent shall be
deemed reinvested in additional Shares underlying the Restricted Stock Units
immediately upon the related dividend’s payment date, based on the then-current
Fair Market Value (rounded down to the nearest whole number), and shall be
subject to the Period of Restriction applicable to the Restricted Stock Unit on
which such Dividend Equivalent is paid.  Any such conversion of Dividend
Equivalents shall be conclusively determined by the Committee.  The Shares
underlying Restricted Stock Units into which Dividend Equivalents are so
converted shall be delivered in accordance with Section 6.

 

4.

Period of Restriction; Termination.

The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice.  Subject to the terms of the Plan and the
remaining provisions of this Section 4, all Restricted Stock Units for which the
Period of Restriction had not lapsed prior to the date of the Participant’s
Termination shall be immediately forfeited.  Notwithstanding the foregoing to
the contrary, but subject to subsection 4(f):

 

(a)

In the event of the Participant’s Termination due to his or her death, the
Period of Restriction as to all Restricted Stock Units shall immediately lapse
in its entirety.

 

(b)

In the event of the Participant’s Termination due to his or her Disability, the
Period of Restriction as to all Restricted Stock Units shall lapse in its
entirety, provided that the Participant shall have signed a separation agreement
in the form established by

- 2 -

 

--------------------------------------------------------------------------------

 

 

the Company (within the period specified by the Company and in no event later
than the last day of the period within which Shares are required to be delivered
pursuant to Section 6).

 

(c)

In the event of the Participant’s Termination due to his or her Normal
Retirement, the Period of Restriction as to all Restricted Stock Units shall
continue in effect until, and lapse on, the first anniversary of the date of
such Normal Retirement, provided that the Participant shall have signed a
separation agreement in the form established by the Company (within the period
specified by the Company and in no event later than the last day of the period
within which Shares are required to be delivered pursuant to Section 6).

 

(d)

In the event of Participant’s Termination due to his or her Early Retirement,
the outstanding Period of Restriction applicable to all Bonus Restricted Stock
Units (but not any Other Restricted Stock Units) shall continue in effect until,
and lapse on, the first anniversary of the date of such Early Retirement,
provided that the Participant shall have signed a separation agreement in the
form established by the Company (within the period specified by the Company and
in no event later than the last day of the period within which Shares are
required to be delivered pursuant to Section 6).

 

(e)

In the event of the Participant’s involuntary Termination by the Company or an
Affiliate without Cause, the outstanding Period of Restriction applicable to all
Bonus Restricted Stock Units (but not any Other Restricted Stock Units) shall
continue in effect until, and lapse on, the first anniversary of the date of
such Termination, provided that the Participant shall have signed a separation
agreement in the form established by the Company (within the period specified by
the Company and in no event later than the last day of the period within which
Shares are required to be delivered pursuant to Section 6).

 

(f)

Restricted Stock Units may be subject to applicable tax withholding obligations
pursuant to Article XVII of the Plan and applicable law (e.g., at Termination or
retirement eligibility), regardless of when the Period of Restriction lapses
with respect to such Restricted Stock Units.

For purposes of this Agreement, “Normal Retirement” means Termination of the
Participant, other than for Cause, after the Participant has reached 62 years of
age and “Early Retirement” means Termination of the Participant, other than for
Cause, after the Participant has reached 55 years of age (but prior to having
reached 62 years of age) and been employed by the Company and/or an Affiliate
for more than 10 years.

 

5.

Change of Control.

Except for a Change of Control that has been approved by the Company’s Incumbent
Board prior to the occurrence of such Change of Control, the provisions of
Section 15.1 of the Plan shall apply to the Restricted Stock Units.

 

6.

Delivery of Shares.

Unless delivery is deferred pursuant to a deferred compensation arrangement made
available by the Company, or for reasons set forth in Section 12, as soon as
reasonably practicable following the lapse of the applicable portion of the
Period of Restriction, but in no event later than 90 days following the date of
such lapse, the Company shall cause to be delivered to the Participant the full
number of Shares underlying the Restricted Stock Units as to which such portion
of the Period of Restriction has so lapsed, together with Shares comprising all
accrued Dividend Equivalents with respect to such Restricted Stock Units,
subject to the satisfaction of applicable Tax-Related Items with respect thereto
pursuant to Article XVII of the Plan.  In the event that the

- 3 -

 

--------------------------------------------------------------------------------

 

obligation to deliver Shares arises under Sections 4(b), (c), (d) or (e) and the
period within which to satisfy the condition to sign a separation agreement
commences in one calendar year and ends in the next calendar year, the Shares
shall be delivered in the next calendar year.  Restricted Stock Units may only
be settled by delivery of Shares and not by any cash payment.  No fractional
Share will be issued pursuant to an award granted hereunder.  The number of
Shares issuable upon the settlement of the Restricted Stock Units will be
rounded down to the nearest whole number of Shares.  No payment or other
adjustment will be made with respect to the fractional shares so disregarded.
Notwithstanding the foregoing, if the Participant is a “specified employee” (as
such term is defined in Section 409A(a)(2)(B)(i) of the Code) and if necessary
to avoid the imposition of taxes on the Participant pursuant to Section 409A of
the Code, such delivery of Shares shall be delayed until the earlier of the date
which is six months from the date of such Participant’s Termination for any
reason other than death, or the date of the Participant’s death.

 

7.

No Ownership Rights Prior to Issuance of Shares.

Restricted Stock Units shall not be considered Shares and neither the
Participant nor any other person shall become the beneficial owner of the Shares
underlying the Restricted Stock Units, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until and after such
Shares have been actually issued to the Participant and transferred on the books
and records of the Company or its agent in accordance with the terms of the Plan
and this Agreement.

 

8.

Detrimental Activity.

(a)  Notwithstanding any other provisions of this Agreement to the contrary, if
at any time prior to the earlier of the delivery of Shares with respect to the
Restricted Stock Units or, if applicable, the date on which such Shares would
have been delivered but for a deferral pursuant to a deferred compensation
arrangement made available by the Company, the Participant engages in
Detrimental Activity, such Restricted Stock Units shall be cancelled and
rescinded without any payment or consideration therefor.  The determination of
whether the Participant has engaged in Detrimental Activity shall be made by the
Committee in its good faith discretion, and lapse of the Period of Restriction
and delivery of Shares with respect to the Restricted Stock Units shall be
suspended pending resolution to the Committee’s satisfaction of any
investigation of the matter.  

(b)  For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s employment with the
Company and/or its Subsidiaries and Affiliates relating to the business affairs
of the Company or any such Subsidiaries or Affiliates, in breach of the
Participant’s express or implied undertaking to keep such information
confidential; (ii) directly or indirectly persuading or attempting to persuade,
by any means, any employee of the Company or any of its Subsidiaries or
Affiliates to breach any of the terms of his or her employment with the Company,
its Subsidiaries or its Affiliates; (iii) directly or indirectly making any
statement that is, or could be, disparaging of the Company or any of its
Subsidiaries or Affiliates, or any of their respective employees (except to the
extent necessary to respond truthfully to any inquiry from applicable regulatory
authorities or to provide information pursuant to legal process); (iv) directly
or indirectly engaging in any illegal, unethical or otherwise wrongful activity
that is, or could be, substantially injurious to the financial condition,
reputation or goodwill of the Company or any of its Subsidiaries or Affiliates;
or (v) directly or indirectly engaging in an act of misconduct such as,
embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Company or any of its Subsidiaries or Affiliates, breach of fiduciary duty or
disregard or violation of rules, policies or procedures of the Company or any of
its Subsidiaries or Affiliates, an unauthorized disclosure of any trade secret
or confidential information of the Company or any of its Subsidiaries or
Affiliates, any conduct constituting unfair competition, or inducing any
customer to breach a contract with the Company or any of its Subsidiaries or
Affiliates, in each case as determined by the Committee in its good faith
discretion.

 

9.

Responsibility for Taxes.

The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The

- 4 -

 

--------------------------------------------------------------------------------

 

Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Plan, including, but not limited to,
the grant, vesting or settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or Dividend Equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of the grant of Restricted Stock Units or
any aspect of the Plan to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company and/or the Employer or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; (ii) withholding from proceeds of the sale of
Shares acquired upon settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Company on the
Participant’s behalf pursuant to this authorization without further consent;
(iii) withholding in Shares to be issued upon settlement of the Restricted Stock
Units; or (iv) any other method permitted by the Company.  

Notwithstanding the foregoing, if the Participant is an officer of the Company
who is subject to Section 16 of the Exchange Act, then the Company must satisfy
any withholding obligations arising upon the occurrence of a taxable or tax
withholding event, as applicable, by withholding in Shares to be issued upon
settlement of the Restricted Stock Units pursuant to method (iii), unless the
Board or the Committee determines in its discretion that the obligation for
Tax-Related Items must be satisfied by one or a combination of methods (i),
(ii), (iii), and (iv) above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. The Participant
acknowledges that, if the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant may be deemed to have
been issued the full number of Shares subject to the vested Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.

The Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

Notwithstanding anything in this Section 9 to the contrary, to avoid a
prohibited acceleration under U.S. Code Section 409A, if Shares subject to
Restricted Stock Units will be withheld (or sold on the Participant’s behalf) to
satisfy any Tax Related Items arising prior to the date of settlement of the
Restricted Stock Units for any portion of the Restricted Stock Units that is
considered nonqualified deferred compensation subject to U.S. Code Section 409A,
then the number of Shares withheld (or sold on the Participant’s behalf) shall
not exceed the number of Shares that equals the liability for Tax-Related Items.

 

10.

No Right to Continued Employment.

None of the Restricted Stock Units nor any terms contained in this Agreement
shall confer upon the Participant any express or implied right to be retained in
the employ of the Company or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Company or any Subsidiary or any Affiliate,
which right is hereby expressly reserved, to terminate the Participant’s
employment at any time for any reason.  For the avoidance of doubt, this Section
10 is not intended to amend or modify any other agreement,

- 5 -

 

--------------------------------------------------------------------------------

 

including any employment agreement, that may be in existence between the
Participant and the Company or any Subsidiary or Affiliate.

 

11.

The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee.  In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.  The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at
www.netbenefits.com/firstamerican under Plan Information and Documents.  A paper
copy of the Plan and the prospectus shall be provided to the Participant upon
the Participant’s written request to the Company at First American Financial
Corporation, 1 First American Way, Santa Ana, California 92707, Attention:
Incentive Compensation Plan Administrator, or such other address as the Company
may from time to time specify.

 

12.

Compliance with Laws and Regulations; Recoupment.

(a)  Notwithstanding any other provision of the Plan or this Agreement, the
Restricted Stock Units and the obligation of the Company to sell and deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable.  Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law.  If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any securities exchange or under any state or Federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable, the Company shall not be required to deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement unless
and until such listing, registration, qualification, consent or approval has
been effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Company.

(b)  It is intended that the Shares received in respect of the Restricted Stock
Units shall have been registered under the Securities Act.  If the Participant
is an “affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144.  Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.

(c)  If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

(d)  To the extent provided by any Company Arrangement or any plan or policy,
including any clawback policy, in any case reasonably adopted by the Company
from time to time, Shares or Restricted Stock Units awarded under this Agreement
shall be subject to clawback, forfeiture, recoupment or similar
requirement.  For purposes of this Section, “Company Arrangement” shall mean any
employment agreement with

- 6 -

 

--------------------------------------------------------------------------------

 

the Company or any of its current or future subsidiaries, affiliates or other
related companies (each a “Related Company”); the Company’s Executive
Supplemental Benefit Plan and Management Supplemental Benefit Plan; any stock
option, restricted stock, stock appreciation right or other equity compensation
plan of the Company or any Related Company (including, without limitation, the
Plan); any pension plan and pension restoration plan of the Company or any
Related Company; any deferred compensation plan of the Company or any Related
Company; any other employee benefit plan of the Company or any Related Company;
any change-of-control or similar agreement to which the Company and/or any
Related Party and the Participant are parties; any Confidential Information and
Inventions Agreement between the Company and the Participant; and any amendment,
restatement or successor to any of the foregoing.

 

13.

Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to First American Financial Corporation, 1 First American Way, Santa Ana,
California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Company may from time to time specify.  All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company's records.

 

14.

Severability.

In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

15.

Waiver.

The Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.

 

16.

Other Plans.

The Participant acknowledges that any income derived from the Restricted Stock
Units shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.  Dividend Equivalents paid on either
Bonus Restricted Stock Units or Other Restricted Stock Units shall not be deemed
to be “Covered Compensation” under such plans.

 

 

17.

Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

18.

Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

19.

Vesting of RSUs Contingent on Company Performance.

 

Notwithstanding any other provisions in this Agreement, except in the event of a
Change of Control or a Participant’s Termination due to his or her death or
Disability, the Participant’s entitlement to the receipt of any Shares hereunder
is contingent upon the Company’s achievement of net income (as defined in
accordance with generally acceptable accounting principles) for 2020 of $25
million or more.  Net income shall be

- 7 -

 

--------------------------------------------------------------------------------

 

determined without regard to (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary, unusual and/or
nonrecurring items of gain or loss, and (f) foreign exchange gains and losses.

 

 

FIRST AMERICAN FINANCIAL CORPORATION

 

 

By:______________________________

      Name:  

      Title:

 

Date: [Grant Date]

 

 

Acknowledged and agreed as of the Date of Grant:

 

 

 

Printed Name:[Participant Name]

 

 

Date:[Acceptance Date]

 

 

[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]

 

- 8 -

 